                    1   Paul M. Gelb (SBN 214439)
                        Paul.Gelb@dbr.com
                    2   Zoë K. Wilhelm (SBN 305932)
                        Zoe.Wilhelm@dbr.com
                    3   DRINKER BIDDLE & REATH LLP
                        1800 Century Park East, Suite 1500
                    4   Los Angeles, California 90067-1517
                        Telephone: (310) 203-4000                      NOTE: CHANGES MADE BY THE COURT
                    5   Facsimile: (310) 229-1285
                    6   Attorneys for Defendants
                        P.J. SALVAGE, WUNDIES ENTERPRISES,
                    7   INC., ANDRA GROUP L.P., BLUM’S
                        SWIMWEAR AND INTIMATE APPAREL,
                    8   CENTURY 21 DEPARTMENT STORES, LLC,
                        DILLARD’S INC., AND NORDSTROM, INC.
                    9
                 10     James W. Spertus (SBN 159825)
                        Jim@spertuslaw.com
                 11     Ezra D. Landes (SBN 253052)
                        Ezra@spertuslaw.com
                 12     SPERTUS, LANDES & UMHOFER, LLP
                        1990 S. Bundy Drive, Suite 705
                 13     Los Angeles, California 90025
                        Telephone: (310) 826-4700
                 14     Facsimile: (310) 826-4711

                 15     Attorneys for Defendants
                        AMAZON.COM, INC., LORD & TAYLOR,
                 16     LLC, MACY’S INC., AND ZAPPOS IP, INC.

                 17                         UNITED STATES DISTRICT COURT
                 18                       CENTRAL DISTRICT OF CALIFORNIA
                 19
                 20     KLAUBER BROTHERS, INC., a New                  Case No. 2:18-cv-05470-MWF-JPR
                        York corporation,
                 21                                                    STIPULATION AND
                                      Plaintiff,                       [PROPOSED] PROTECTIVE
                 22                                                    ORDER REGARDING
                             v.                                        CONFIDENTIAL DOCUMENTS
                 23
                        P.J. SALVAGE, a business entity of             Magistrate Judge: Hon. Jean P.
                 24     form unknown; WUNDIES                          Rosenbluth
                        ENTERPRISES, INC., a New Jersey                Courtroom: Courtroom 690
                 25     Corporation; ANDRA GROUP L.P.,
                        individually and doing business as
                 26     “HerRoom.com,” a Texas Limited                 Complaint Filed: June 19, 2018
                        Partnership; AMAZON.COM, INC., a               First Amended Complaint Filed:
                 27     Washington Corporation; BLUM’S                 November 20, 2018
                        SWIMWEAR AND INTIMATE
                 28     APPAREL, a business entity of form
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1   unknown; THE BRA GENIE, a business
                        entity of form unknown; CENTURY 21
                    2   DEPARTMENT STORES, LLC, a New
                        York Limited Liability Company;
                    3   DILLARD’S INC., and Arkansas
                        Corporation; LORD & TAYLOR, LLC,
                    4   a Delaware Limited Liability Company;
                        MACY’S INC., individually and doing
                    5   business as “Bloomingdale’s”, a
                        Delaware Corporation; NORDSTROM,
                    6   INC., a Washington Corporation;
                        ZAPPOS IP, INC., individually and
                    7   doing business as “Zappos.com” and
                        “6pm.com,” and DOES 1 through 10,
                    8
                                      Defendants.
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                  2
   LOS ANGELES
                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1         WHEREAS, Plaintiff Klauber Brothers, Inc. (“Plaintiff”) filed a lawsuit
                    2   against defendants P.J. Salvage, Wundies Enterprises, Inc., Andra Group L.P.,
                    3   Blum’s Swimwear and Intimate Apparel, Century 21 Department Stores, LLC,
                    4   Dillard’s Inc., Nordstrom, Inc., Amazon.com, Inc., Lord & Taylor, LLC, Macy’s
                    5   Inc., and Zappos IP, Inc. (“Defendants”) titled Klauber Brothers, Inc. v. P.J.
                    6   Salvage, et al., 2:18-cv-05470-MWF-JPR (the “Action”).
                    7         WHEREAS, Plaintiff, by and through counsel of record, has requested
                    8   copies of confidential records;
                    9         WHEREAS, the aforementioned documents contain sensitive and
                 10     proprietary confidential business information;
                 11           The following Stipulation and Protective Order is agreed to between the
                 12     Parties, by and through their counsel, regarding the production of confidential
                 13     information without prejudice to any party’s position concerning any issue:
                 14           1.     BINDING EFFECT
                 15           The following procedures shall govern the handling, examination, review and
                 16     use of Confidential information (as herein defined) during the course of the
                 17     proceedings in this Action. Furthermore, this stipulation shall take effect
                 18     immediately upon the parties’ joint execution of this stipulation, pending the
                 19     Court’s approval of the proposed protective order or an order of the same or similar
                 20     effect. Should the Court refuse or fail to enter such an order, the Plaintiff and
                 21     Defendants nonetheless agree to comply with the terms of this stipulation as to any
                 22     and all Confidential information disclosed or shared.
                 23           2.     CONFIDENTIAL INFORMATION
                 24           As used herein, “Producing Party” shall refer to any person or entity
                 25     producing information or documents in connection with this litigation. As used
                 26     herein, “Confidential” information shall mean any information subject to the right
                 27     to privacy of any individual or entity, and designated as such by any Producing
                 28     Party as provided herein. Any testimony, information, document or thing produced
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    3
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1   in connection with this litigation may be designated as “confidential” by such
                    2   Producing Party at the time such Producing Party produces or provides that
                    3   testimony, information, document or thing.
                    4         3.     ACCESS TO CONFIDENTIAL DOCUMENTS AND
                    5   INFORMATION BY COUNSEL AND PARTIES
                    6         As used herein, Plaintiff and Defendants are collectively referenced as the
                    7   “Parties” and Plaintiff and Defendants each is referenced as a “Party.” As used
                    8   herein, the term “Qualified Person” means: (a) the Court and necessary Court
                    9   personnel, including stenographic reporters engaged in such proceedings as are
                 10     necessary incident to preparation for trial, trial of the Action, or any appeal of the
                 11     Action; (b) counsel for any Party, and the paralegal, stenographic, clerical and
                 12     secretarial personnel employed by such counsel; (c) any Party; (d) non-Party
                 13     experts or consultants (together with their associates, consultants and clerical and
                 14     secretarial staff) retained in this Action to assist in prosecution, defense, settlement
                 15     or other disposition of the Action; (e) any other person to whom the Producing
                 16     Party has consented to disclosure in advance and in writing, on notice to each Party
                 17     hereto.
                 18           Confidential documents and information contained therein shall be made
                 19     available only to a Qualified Person as provided herein. No Qualified Person who
                 20     gains access to Confidential documents may disclose the contents or information
                 21     contained in them to any person not a Qualified Person, without the advance written
                 22     approval of the Parties, as provided by this Protective Order, or by order of this
                 23     Court after properly noticed motion. This protective order does not govern trial or
                 24     related proceedings. The parties must separately seek an order from the Court at
                 25     the appropriate time concerning the use of confidential material at trial.
                 26           4.     ACCESS TO CONFIDENTIAL DOCUMENTS AND
                 27     INFORMATION BY EXPERTS AND CONSULTANTS
                 28           Independent expert witnesses who may testify at trial and/or nontestifying
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    4
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1   experts retained by any party shall be informed by the party of the terms of this
                    2   Order and such party shall provide a copy thereof to the expert and request and
                    3   obtain the expert’s written consent to be bound by this Protective Order or any
                    4   protective order governing trial.
                    5         5.     DISCLOSURES TO PERSONS OTHER THAN “QUALIFIED
                    6   PERSONS”
                    7         In the event that a party desires to disclose to any person other than a
                    8   Qualified Person, any Confidential documents and information contained therein,
                    9   counsel for that party shall give at least fourteen (14) written days notice to the
                 10     designating party giving the identity, name, address and occupation of each person
                 11     to whom such disclosure is desired and the documents that would be disclosed.
                 12     The designated party may serve by facsimile a written objection to such disclosures
                 13     to requesting counsel, but failure to serve any objection does not constitute waiver
                 14     of right to object, nor does it tacitly imply agreement. Absent agreement, any such
                 15     objections shall be resolved by the Court, on properly noticed Motion under Local
                 16     Rule 37 by the party seeking production of the document to Non-Qualified Persons.
                 17     Upon any production to a Non-Qualified Person, whether by agreement, order or
                 18     otherwise, the party providing the Confidential documents or information contained
                 19     therein shall provide a copy of the Protective Order to said persons to whom
                 20     disclosure is made.
                 21           6.     USE OF CONFIDENTIAL DOCUMENTS AND INFORMATION
                 22           Confidential documents and information contained therein may be used
                 23     solely for the purposes of this Action and for no other purposes. The use of any
                 24     Confidential document or information contained therein at deposition in this lawsuit
                 25     is subject to all preceding and succeeding paragraphs, including, but not limited to,
                 26     that Confidential documents and information contained therein shall not be
                 27     provided at the deposition of a non-Qualified Person, unless by agreement of all
                 28     counsel, or Court Order, or other operation of this Agreement.
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    5
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1         7.     USE OF CONFIDENTIAL DOCUMENTS AND INFORMATION IN
                    2   THIS LAWSUIT.
                    3         Where Confidential documents and information contained therein are
                    4   permitted to be used at deposition, all portions of transcripts of such depositions
                    5   and exhibits thereto which refer or relate to such Confidential documents and
                    6   information contained therein shall themselves be considered as Confidential
                    7   documents and information. The parties shall take all necessary steps to insure
                    8   confidential portions of the transcripts and exhibits are preserved. In addition, the
                    9   deponent, whether or not a Qualified Person, shall be instructed by the producing
                 10     party, that he or she may not divulge any Confidential documents and information
                 11     except to Qualified Persons.
                 12           8.     FILING AND SEALING
                 13           All Confidential documents and information contained therein, which are
                 14     filed with the Court shall be filed in accordance with Local Rule 79-5.
                 15           9.     DISPOSAL AT THE CONCLUSION OF THE ACTION
                 16           At the conclusion of the action, all Confidential documents and copies
                 17     thereof either (i) shall be returned to counsel for the designated party who produced
                 18     such documents and information, or (ii) shall be destroyed. If any such
                 19     Confidential documents or information contained therein are furnished to any
                 20     expert, consultant, or to any other person, in accordance with this Stipulation and
                 21     Protective Order, counsel for the party who provided such information to the
                 22     expert, consultant, or to the other person shall insure that all Confidential
                 23     documents and information be returned to counsel for the designated party to whom
                 24     the documents belong, or shall be destroyed. If destroyed, certification thereof shall
                 25     be provided to opposing counsel. Nothing in the Stipulation and Protective Order
                 26     shall require the return or destruction of pleadings, court papers or other documents
                 27     which are not Confidential documents and information which are in the public
                 28     domain.
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    6
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1         10.    AMENDMENTS
                    2         Nothing in this Protective Order shall be construed to prohibit or prejudice
                    3   any party to this litigation from seeking amendments broadening or restricting the
                    4   rights of access to and use of Confidential documents and information, or from
                    5   contesting the designation of Confidential Document and information or the right of
                    6   a person to be treated as a Qualified Person as provided herein.
                    7         11.    NO WAIVER OF PRIVILEGE
                    8         All parties acknowledge that the speed by which these documents were
                    9   produced might result in the inadvertent production of documents that are subject to
                 10     the attorney-client and/or work product privileges. Accordingly, all of the parties
                 11     herein agree that no waiver of any privileges will result from the production of any
                 12     Confidential documents which are in fact privileged. If any privileged documents
                 13     were discovered, they would be returned to the producing party.
                 14           12.    NO RESTRICTIONS ON DOCUMENTS OR INFORMATION
                 15     FROM OTHER SOURCES
                 16           Nothing in this Protective Order shall be deemed to prevent any party from
                 17     using any documents or information contained therein for any purpose, if such
                 18     documents or information contained therein are in any manner identical, similar or
                 19     related to the documents produced pursuant to this Stipulation and Protective Order
                 20     as long as such documents or information was not obtained from the exchange of
                 21     documents set forth herein.
                 22           13.    DISPUTES REGARDING DESIGNATION
                 23           If a Party disputes the designation of Information as being Confidential, that
                 24     Party shall advise the other Parties in writing of the objection, and the Party
                 25     designating the Information as being Confidential shall within ten (10) days set
                 26     forth the basis in writing for the designation. If the dispute cannot be
                 27     resolved, the Party objecting to the Confidential designation shall bear the
                 28     burden of applying to the Court for the entry of an appropriate Order with the
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    7
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1   designating party bearing the burden of persuasion. All documents designated
                    2   Confidential shall remain so designated until they are redesignated by written
                    3   agreement of counsel or the issue is resolved by the Court.
                    4                             [Signatures on the Following Page]
                    5
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                    8
   LOS ANGELES
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
                    1   Dated: January 31, 2019                         Respectfully submitted,
                    2                                                   DRINKER BIDDLE & REATH LLP
                    3
                                                                        By:          /s/ Paul M. Gelb
                    4                                                         Paul M. Gelb
                                                                              Zoë K. Wilhelm
                    5
                                                                        Attorneys for Defendants
                    6                                                   P.J. SALVAGE, WUNDIES
                                                                        ENTERPRISES, INC., ANDRA
                    7                                                   GROUP L.P., BLUM’S SWIMWEAR
                                                                        AND INTIMATE APPAREL,
                    8                                                   CENTURY 21 DEPARTMENT
                                                                        STORES, LLC, DILLARD’S INC.,
                    9                                                   AND NORDSTROM, INC.
                 10
                 11     Dated: January 31, 2019                         SPERTUS, LANDES & UMHOFER,
                                                                        LLP
                 12
                 13                                                     By:        /s/ Ezra D. Landes
                                                                              James W. Spertus
                 14                                                           Ezra D. Landes

                 15                                                     Attorneys for Defendants
                                                                        AMAZON.COM, INC., LORD &
                 16                                                     TAYLOR, LLC, MACY’S INC., AND
                                                                        ZAPPOS IP, INC.
                 17
                 18     Dated: January 31, 2019                         DONIGER / BURROUGHS
                 19
                                                                        By:         /s/ Trevor W. Barrett
                 20                                                           Stephen M. Doniger
                                                                              Scott Alan Burroughs
                 21                                                           Trevor W. Barrett
                                                                              Justin M. Gomes
                 22
                                                                        Attorneys for Plaintiff
                 23                                                     KLAUBER BROTHERS, INC.
                 24
                 25          IT IS SO ORDERED this 11th day of February, 2019.
                 26
                 27
                                                                 Honorable Jean P. Rosenbluth
                 28                                              United States Magistrate Judge
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                   9
   LOS ANGELES
                                   STIPULATION AND [PROPOSED] PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
